Citation Nr: 1125594	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-29 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for coronary artery disease (claimed as heart disease).  A timely appeal was noted from that decision.

In April 2009, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  After completion of the requested development, the case is back before the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the time period when exposure to herbicides is presumed.

2.  The Veteran has been diagnosed with coronary artery disease.


CONCLUSION OF LAW

Coronary artery disease was incurred as a result of military service.  38 U.S.C.A.     § 1110 (West 2002); 38 C.F.R.  §§ 3.102, 3.303, 3.307, 3.309 (2010); See 75 Fed. Reg. 53202 (August 31, 2010).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the RO has a duty to notify and assist the Veteran under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  As will be discussed below, the Board finds that service connection for coronary artery disease is warranted; therefore, a full discussion of whether VA met these duties is not needed.  

A presumption of service connection now exists if a Veteran is diagnosed to have certain enumerated diseases associated with exposure to certain herbicide agents, to include ischemic heart disease (including, but not limited to, atherosclerotic  cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery).  See 75 Fed. Reg. 53202, 53216 (August 31, 2010) (to be codified at 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309).  A Veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).   

The medical evidence of record establishes that the Veteran has been diagnosed with coronary artery disease.  See Medical reports from St. Joseph Hospital and Dr. Malone dated in March 2006.  The Veteran's service personnel records confirm that he served in the Republic of Vietnam from 1965 through 1967.  It is therefore presumed that the Veteran was exposed to herbicide agents while he was stationed in the Republic of Vietnam because such service occurred during the time frame set out by regulation.  Id. 

As it is presumed the Veteran was exposed to herbicides as a result of his service in the Republic of Vietnam, and he has been diagnosed with coronary artery disease, the Veteran is entitled to service connection for this disability on a presumptive basis under 75 Fed. Reg. 53202 (to be codified at 38 C.F.R. § 3.309(e)).  Therefore, the Board grants the claim of entitlement to service connection for coronary artery disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 


ORDER

Entitlement to service connection for coronary artery disease is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


